Citation Nr: 1500886	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-24 192A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1962 to June 1965.  These matters are before the Board of Veterans' Appeals (Board) on appeal from June 2010 and July 2011 rating decisions of the Philadelphia, Pennsylvania Department of Veteran Affairs (VA) Regional Office (RO).  In November 2014, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The issues of service connection for a low back disability and bilateral knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed December 1982 Board decision denied the Veteran's claim of entitlement to service connection for a low back disability because there was no evidence of complaints or findings regarding a low back injury during service, or of a low back disability.

2.  Evidence received since the December 1982 Board decision relates to an unestablished fact necessary to substantiate the underlying claim of service connection, and raises a reasonable possibility of doing so.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of service connection for a low back disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 20.1104 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits, and applies to the instant claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the claim to reopen is being granted and the underlying claim of service connection is being remanded for de novo consideration, there is no reason to belabor the impact of the VCAA on that matter; any notice defect or duty to assist failure is harmless.

Legal Criteria, Factual Background, and Analysis

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claim.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran originally filed his claim of entitlement to service connection for a low back disability in May 1980.  An August 1980 rating decision denied that claim, and noted that the Veteran's service treatment records (STRs) were silent as to any back disability and he furnished no history of disabilities at separation.  In addition, the decision notes no evidence of treatment for a low back disability until a May 1980 hospital report showing treatment of an unspecified lumbar spine condition with radiating back pain.  The Board notes that the record in question does not include an actual diagnosis for a low back disability.

The Veteran appealed that decision, and in December 1982 the Board upheld the original denial, finding no evidence of a low back disability through 1979, or any STRs indicating complaints or findings regarding a low back injury.  At the time, the evidence of record included the Veteran's STRs, A May 1973 medical record, a May 1980 lay statement from a friend reporting the Veteran hurt his back lifting a trailer off a hitch during service, VA treatment records showing treatment for low back pain and associated radiating pain, a January 1980 VA examination noting a low back strain due to an unstable spine (though contemporaneous lumbar X-rays were normal), and a May 1981 VA examination noting complaints of "bad back" since 1964.  The Veteran was notified of this denial; the December 1982 Board decision was final.  

Since the December 1982 Board decision, the Veteran has submitted additional evidence, including a July 1980 VA treatment record showing a diagnosis of lumbar spine degenerative joint disease (DJD), and several subsequent treatment records throughout the 1980s and 1990s noting the same.  He has also submitted a recent October 2014 statement, and testified at his November 2014 hearing, that he injured his back while hitching trailers to trucks during service.

As the additional treatment records were not previously of record, they are indisputably new evidence.  Furthermore, notwithstanding the Board and RO's original suggestion that a low back disability manifested in 1980, the actual treatment records relied upon in making those findings do not include a diagnosis of a chronic disability, and the first treatment records including such a diagnosis were not received until after the December 1982 decision.  Therefore, the Board finds that a present disability had not been established at the time of that decision.  Consequently, the new treatment records also relate to that previously unestablished fact.  Finally, although the Veteran's STRs are, as the prior denials indicated, silent as to any low back complaints or injuries, the record includes consistent reports from the Veteran and his friend of a low back injury in service sustained while hitching trailers to trucks.  Considering the new evidence showing a previously unestablished present disability along with credible reports of an in-service injury, and in light of the low threshold established for reopening under Shade, the Board finds that the evidence also raises a reasonable possibility of substantiating the underlying claim.  Accordingly, the matter must be reopened and considered de novo.


ORDER

New and material evidence has been received; the claim of service connection for a low back disability may be reopened.


REMAND

When the Board reopens a claim that the RO did not, the matter must be remanded for RO initial de novo consideration unless there is a waiver of such consideration by (or on behalf of) the Veteran, or the Board finds that the Veteran would not be prejudiced by from the Board's de novo adjudication of the claim in the first instance.  Hickson v. Shinseki, 23 Vet. App. 394, 399-401 (2010).  The Veteran has not waived RO initial consideration of the reopened claim, and the Board is unable to find that he would not be prejudiced by denying RO initial consideration of the claim.  Therefore, a remand for RO development and initial de novo consideration of the reopened claim is necessary.

Furthermore, the Veteran has not been afforded an examination specifically in conjunction with his claim involving a low back disability; the only VA examinations of record addressing low back symptoms were conducted over 30 years ago, and neither addresses lay reports of a low back injury during service.  In light of the above, a new examination of the Veteran to determine the etiology of his present low back DJD is needed.

Finally, the Veteran was afforded a VA examination for his knees in May 2010.  The examiner at the time noted that the Veteran had a history of a left knee laceration prior to service, but, in the Board's judgment, did not provide an adequate opinion addressing the etiology of the currently diagnosed arthritis.  In light of the above, a new examination is needed in which an examiner address direct service connection. 

The Board also notes that additional medical records have been submitted since the most recent adjudications of the matter by the AOJ in May 2013 and July 2012 statements of the case (SOCs).  Thus, once the development ordered below is completed, the AOJ must readjudicate the matter in the first instance, considering all evidence received since those SOCs were issued.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated records of all VA treatment the Veteran has received for his low back and bilateral knee disabilities.

2.  Then, schedule an examination to determine the nature and etiology of his low back and bilateral knee disabilities.  Based on a review of the entire record, examination of the Veteran, and any tests or studies deemed necessary, the examiner should provide an opinion responding to the following:

a. Please identify, by medical diagnosis, all low back and knee disability entities found.

b. For each low back disability diagnosed, please indicate whether such is at least as likely as not (a 50 percent or better probability) related to his service.  The examiner should specifically address the lay reports in the record of a low back injury sustained while hitching trailers to trucks during service.

c. For each knee disability diagnosed, please indicate whether such is at least as likely as not (a 50 percent or better probability) related to his service The examiner should specifically address the lay reports in the record of a low back injury sustained while hitching trailers to trucks during service..  

All opinions must include a complete rationale.

3. Then, review the record and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case (considering all evidence received since the May 2013 and July 2012 SOCs) and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




							(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


